OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22445 Pinnacle Capital Management Funds Trust (Exact name of registrant as specified in charter) 100 Limestone PlazaFayetteville, New York (Address of principal executive offices) (Zip code) Capital Services, Inc. 615 S. DupontHighway Dover, Delaware 19901 (Name and address of agent for service) With a copy to: Tina H. Bloom Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 Registrant's telephone number, including area code:(315) 234-9716 Date of fiscal year end:October 31 Date of reporting period:July 1, 2013 - June 30, 2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pinnacle Capital Management Funds Trust By (Signature and Title)* /s/ Joseph Masella Joseph Masella, President Date August 28, 2014 * Print the name and title of each signing officer under his or her signature. EXHIBIT A 1 PROXY VOTING RECORD - July 1, 2013 - June 30, 2014 INVESTMENT COMPANY REPORT Issuer Name Ticker CUSIP Meeting Date Meeting Type Ballot Issue Proposal Proponent Vote Cast For/Against Management SABMILLER PLC SAB 78572M105 7/25/2013 ANNUAL 1 TO RECEIVE AND ADOPT THE FINANCIAL STATEMENTS FOR THE YEAR ENDED 31 MARCH 2013, TOGETHER WITH THE REPORTS OF THE DIRECTORS AND AUDITORS THEREIN MGMT FOR FOR 2 TO RECEIVE AND, IF THOUGHT FIT, TO APPROVE THE DIRECTORS' REMUNERATION REPORT 2 MGMT FOR FOR 3 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR FEDEX CORPORATION FDX 31428X106 9/23/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR 3 APPROVAL OF AMENDMENT TO 2 MGMT FOR FOR 4 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 5 STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN SHAREHOLDER FOR AGAINST 6 STOCKHOLDER PROPOSAL REGARDING PROXY ACCESS FOR SHAREHOLDERS SHAREHOLDER FOR AGAINST 7 STOCKHOLDER PROPOSAL REGARDING LIMITING ACCELERATED VESTING OF EQUITY AWARDS UPON A CHANGE IN CONTROL ("LIMIT ACCELERATED EXECUTIVE PAY") SHAREHOLDER FOR AGAINST 8 STOCKHOLDER PROPOSAL REGARDING HEDGING AND PLEDGING POLICY SHAREHOLDER FOR AGAINST 9 STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS REPORT SHAREHOLDER FOR AGAINST 10 STOCKHOLDER PROPOSAL REGARDING CONGRUENCY BETWEEN CORPORATE VALUES AND POLITICAL CONTRIBUTIONS SHAREHOLDER FOR AGAINST 11 STOCKHOLDER PROPOSAL REGARDING VOTE COUNTING TO EXCLUDE ABSTENTIONS SHAREHOLDER FOR AGAINST CACI INTERNATIONAL INC CACI 127190X304 11/14/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION MGMT FOR FOR 3 TO AMEND THE 2 MGMT FOR FOR 4 TO RATIFY THE APPOINTMENT OF THE ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR FISCAL YEAR 2014 MGMT FOR FOR THE CLOROX COMPANY` CLX 189054X109 11/20/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 ADVISORY VOTE ON EXEXCUTIVE COMPENSATION MGMT FOR FOR 3 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR PALL CORPORATION PLL 12/11/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 PROPOSAL TO RATIFY APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014 MGMT FOR FOR 3 PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. MGMT FOR FOR INTUIT INC INTU 1/23/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFY THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING 7/31/2014 MGMT FOR FOR 3 APPROVAL OF AMENDED AND RESTATED 2 MGMT FOR FOR 4 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION TEVA PHARMACEUTICAL INDUSTRIES LIMITED TEVA 2/24/2014 SPECIAL 1 TO APPROVE THE COMPENSATION OF MR. EREZ VIGODMAN, THE COMPANY'S PRESIDENT AND CHIEF EXECUTIVE OFFICER - DESIGNATE, AND MATTERS RELATING THERETO. MGMT FOR FOR MONDELEZ INTERNATIONAL KRFT 3/14/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 3 APPROVE MONDELEZ INTERNATIONAL, INC. AMENDED AND RESTATED 2 MGMT FOR FOR 4 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR ENDING DECEMBER 31, 2014 MGMT FOR FOR 5 SHAREHOLDER PROPOSAL: REPORT ON PACKAGING SHAREHOLDER FOR AGAINST THE WALT DISNEY COMPANY DIS 03/18/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2014. MGMT FOR FOR 3 TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION MGMT FOR FOR 4 TO APPROVE AN AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION MGMT FOR FOR 5 TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO PROXY ACCESS SHAREHOLDER AGAINST FOR 6 TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO ACCELERATION OF EQUITY AWARDS SHAREHOLDER FOR AGAINST ITT CORPORATION ITT 3/24/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE 2 MGMT FOR FOR 3 APPROVAL OF AN ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR 4 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE STOCK RETENTION REQUIREMENTS SHAREHOLDER FOR AGAINST XEROX CORPORATION XRX 3/24/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 2014. MGMT FOR FOR 3 APPROVAL, ON AN ADVISORY BASIS, OF THE 2 MGMT FOR FOR EXXON MOBIL CORPORATION XON 30231G102 4/4/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFCATION OF INDEPENDENT AUDITORS MGMT FOR FOR 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 4 MAJORITY VOTE FOR DIRECTORS SHAREHOLDER FOR AGAINST 5 LIMIT DIRECTORSHIPS SHAREHOLDER FOR AGAINST 6 AMENDMENT OF EEO POLICY SHAREHOLDER FOR AGAINST 7 REPORT ON LOBBYING SHAREHOLDER FOR AGAINST 8 GREENHOUSE GAS EMISSIONS GOALS SHAREHOLDER FOR AGAINST ADOBE SYSTEMS ADBE 00724F101 4/10/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 APPROVAL OF THE AMENDMENT OF 2 MGMT FOR FOR 3 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING ON NOVEMBER 28, 2014 MGMT FOR FOR 4 APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS MGMT FOR FOR GENERAL ELECTRIC COMPANY GE 4/23/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 ADVISORY APPROVAL OF OUR NAMED EXECUTIVES' COMPENSATION MGMGT FOR FOR 3 RATIFICATION OF SELECTION OF INDEPENDENT AUDITOR FOR 2014 MGMT FOR FOR 4 CUMULATIVE VOTING SHAREHOLDER FOR AGAINST 5 SENIOR EXECUTIVES HOLD OPTION SHARES FOR LIFE SHAREHOLDER FOR AGAINST 6 MULTIPLE CANDIDATE ELECTIONS SHAREHOLDER FOR AGAINST 7 RIGHT TO ACT BY WRITTEN CONSENT SHAREHOLDER FOR AGAINST 8 CESSATION OF ALL STOCK OPTIONS AND BONUSES SHAREHOLDER FOR AGAINST 9 SELL THE COMPANY SHAREHOLDER FOR AGAINST KELLOGG COMPANY K 4/25/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 3 MANAGEMENT PROPOSAL TO DECLASSIFY THE BOARD OF DIRECTORS MGMT FOR FOR 4 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS KEELLOGG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014 MGMT FOR FOR 5 SHAREOWNER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING A HUMAN RIGHTS REPORT SHAREHOLDER FOR AGAINST 6 SHAREOWNERPROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, TO ADOPT SIMPLE MAJORITY VOTE SHAREHOLDER FOR AGAINST FIRST CASH FINANCIAL SERVICES, INC. FCFS 31942D107 4/25/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF THE SELECTION OF HEIN & ASSOCIATES LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE CONPANY FOR THE YEAR ENDING DECEMBER 31, 2014 MGMT FOR FOR 3 APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PROXY STATEMENT MGMT FOR FOR RITE AID CORPORATION RAD 4/28/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 3 APPROVE ON AN ADVISORY BASIS THE COMPENSATION OF NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT MGMT FOR FOR 4 APPROVE THE ADOPTION OF THE RITE AID CORPORATION 2 MGMT FOR FOR 5 CONSIDER A SOTCKHOLDER PROPOSAL REGARDING AN INDEPENDENT CHAIRMAN, IF PROPERLY PRESENTED AT THE ANNUAL MEETING SHAREHOLDER FOR AGAINST UNITED TECHNOLOGIES CORPORATION UTX 4/28/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR 2014 MGMT FOR FOR 3 APPROVE AN AMENDMENT AND RESTATEMENT OF THE 2005 LONG-TERM INCENTIVE PLAN, INCLUDING APPROVAL OF ADDITIONAL SHARES FOR FUTURE AWARDS MGMT FOR FOR 4 ADVISORY VOTE TO APPROVE THE COMPENSATION OF NAMED EXECUTIVE OFFICERS MGMT FOR FOR INTERNATIONAL BUSINESS MACHINES CORP IBM 4/29/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUTNING FIRM MGMT FOR FOR 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR 4 APPROVAL OF LONG-TERM INCENTIVE PERFORMANCE TERMS FOR CERTAIN EXECUTIVES PURSUANT TO SECTION 162m OF THE INTERNAL REVENUE SVC MGMT FOR FOR 5 ADOPTION OF THE IBM 2 MGMT FOR FOR 6 STOCKHOLDER PROPOSAL FOR DISCLOSURE O F LOBBYING POLICIES AND PRACTICES SHAREHOLDER FOR AGAINST 7 STOCKHOLDER PROPOSAL ON THE RIGHT TO ACT BY WRITTEN CONSENT SHAREHOLDER FOR AGAINST 8 STOCKHOLDER PROPOSAL TO LIMIT ACCELERATED EXECUTIVE PAY SHAREHOLDER FOR AGAINST EMC CORPORATION EMC 4/30/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS. MGMT FOR FOR 3 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION MGMT FOR FOR 4 TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO AN INDEPENDENT BOARD CHAIRMAN, AS DESCRIBED IN EMC'S PROXY STATEMENT SHAREHOLDER FOR AGAINST 5 TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO POLITICAL CONTRIBUTIONS, AS DESCRIBED IN EMC'S PROXY STATEMENT SHAREHOLDER FOR AGAINST AFLAC INCORPORATED AFL 5/5/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO CONSIDER THE FOLLOWING NON-BINDING ADVISORY PROPOSAL: "RESOLVED, THAT THE SHAREHOLDERS APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION, INCLUDING AS DISCLOSED INT EH COMPENSATION DISCUSSION ADN ANALYSIS, EXECUTIVE COMPENSATION TABLES AND ACCOMPANYING NARRATIVE DISCUSSION IN TEH PROXY STATEMENT" MGMT FOR FOR 3 TO CONSIDER AND ACT UPON THE RATIFICATION OF THE APPOITNMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2014 MGMT FOR FOR CVS CAREMARK CORPORATION CVS 5/8/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 PROPOSAL TO RATIFY INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2014 MGMT FOR FOR 3 SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION MGMT FOR FOR BARNES GROUP, INC B 5/9/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 MGMT FOR FOR 3 ADVISORY (NON-BINDING) RESOLUTION TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION MGMT FOR FOR 4 APPROVE THE 2 APACHE CORPORATION APA 5/15/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF ERNST & YOUNG LLP AS APACHE'S INDEPENDENT AUDITORS MGMT FOR FOR 3 ADVISORY APPROVAL REGARDING THE COMPENSATION OF COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR 4 APPROVAL OF AMENDMENT TO APACHE'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE APACHE'S CLASSIFIED BOARD OF DIRECTORS MGMT FOR FOR THE DOW CHEMICAL COMPANY DOW 5/15/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 3 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 4 APPROVAL OF THE AMENDED AND RESTATED 2 MGMT FOR FOR 5 STOCKHOLDER PROPOSAL ON STOCKHOLDER ACTION BY WRITTEN CONSENT SHAREHOLDER FOR AGAINST 6 STOCKHOLDER PROPOSAL ON EXECUTIVE STOCK RETENTION SHAREHOLDER FOR AGAINST FIDELITY NAT'L INFORMATION SERVICES IN FIS 31620M106 5/28/2014 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 ADVISORY VOTE ON FIDELITY NATIONAL INFORMATION SERVICES, IN. EXECUTIVE COMPENSATION MGMT FOR FOR 3 TO APPROVE THE ELIMINATION OF THE SUPERMAJORITY VOTING REQUIREMENT IN QRTICLE IV OF THE CORPORATION'S ARTICLES OF INCORPORATION MGMT FOR FOR 4 TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 MGMT FOR FOR
